Exhibit Zynex signs lease to move into larger building. November 13, 2009 Zynex, Inc. (OTCBB:ZYXI), a provider of pain management systems and electrotherapy products for medical patients with functional disability, announces it has signed a lease to rent a 75,000 square foot building in Lone Tree (Littleton), Colorado. Zynex currently leases 16,553 square feet in Littleton, Colorado and the new building will house its headquarters, office, plant and warehouse. Thomas Sandgaard, CEO of Zynex comments: ”This is an exciting time for Zynex. The move to our new headquarters comes at a time where we have recently paid down our Line of Credit entirely and placed advertising to add 25 more sales representatives in major cities across the country. We had already outgrown the current space and will have room to grow in the new building for several years”. About
